  Case 19-07023        Doc 10    Filed 06/27/19 Entered 06/27/19 11:44:21           Desc Main
                                   Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA

In re:
                                                      Chapter 11
Vanity Shop of Grand Forks, Inc.,
                                                      Case No. 17-30112
                             Liquidating Debtor.

Vanity Shop of Grand Forks, Inc.,
                                         Plaintiff,
vs.

E.L.I.S. LLC; and Rosenthal & Rosenthal, Inc.,        Adv. No. 19-07023

                                      Defendant.

               NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses this action in

its entirety with prejudice. An answer has not been filed.

Dated: June 27, 2019                          ASK LLP

                                              By: /s/ Gary D. Underdahl
                                              Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                              Gary D. Underdahl, Esq., MN SBN 0301693
                                              2600 Eagan Woods Drive, Suite 400
                                              St. Paul, MN 55121
                                              Telephone: (651) 406-9665
                                              Fax: (651) 406-9676
                                              Email: gunderdahl@askllp.com

                                              -and-

                                              Edward E. Neiger, Esq.
                                              151 West 46th Street, 4th Floor
                                              New York, NY 10036
                                              Telephone: (212) 267-7342
                                              Fax: (212) 918-3427

                                              Counsel for Plaintiff, Vanity Shop of Grand
                                              Forks, Inc.
